Citation Nr: 1226198	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-47 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder, including chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicides.

2.  Entitlement to an initial higher rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), rated as 30 percent disabling for the period prior to April 26, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.  He served in the Republic of Vietnam from July 26, 1970 to July 26, 1971.  Therefore, and in the absence of affirmative evidence to the contrary, the Veteran is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008, April 2009, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally requested a Travel Board hearing in his November 2009 substantive appeal; however, in statements dated March 2011 and February 2012, the Veteran, through his representative, withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board recognizes that the second issue on appeal has been consistently characterized as entitlement to an initial increased rating for PTSD.  However, a review of the record reflects that the Veteran also has been treated for other mental health problems, including anxiety, dysthymia, and compulsive behavior.  He has not filed separate claims for any of those conditions.  Nevertheless, under current VA law, a claim for one psychiatric disorder effectively encompasses a claim for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's initial increased claim should be characterized to include all psychiatric disabilities noted in the record.   

Next, the Board acknowledges that, during the pendency of this appeal, the Veteran filed a notice of disagreement with the RO's April 2010 denial of his claims for restoration of a 10 percent rating for bilateral hearing loss and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  However, following the issuance of an October 2010 statement of the case (SOC) with respect to those claims, the Veteran declined to perfect a substantive appeal.  In this regard, the Board is mindful of the United States Court of Veterans Claims' (Court's) recent precedential holding that a claimant who checks a box on a VA Form 9 expresses intent to appeal all claims listed in a previous SOC.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  Nevertheless, the Board finds that the holding in that decision is not applicable to the facts presented here.  On the contrary, the Veteran in this case filed his VA Form 9 prior to his receipt of the SOC regarding his hearing loss and TDIU claims.  Moreover, upon receiving that SOC, he offered no indication that he desired to pursue an appeal.  Nor did he otherwise signal that he considered those issues to be in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).  In this regard, the Board has expressly considered Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), holding that if evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.  However, as with Evans, the Board finds that Rice is distinguishable from this particular case.  Here, the Veteran has not raised the issue of TDIU while challenging his psychiatric disorder rating; rather, he has filed a separate claim for total disability benefits, which has been denied and which he has not timely appealed.  Accordingly, the Board does not wield jurisdiction over that issue or the previously denied hearing loss claim and, thus, has not included them on the title page of this decision.  

As a final introductory matter, the Board observes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that there is no additional evidence in the Virtual VA file that is material to the Veteran's appeal and, thus, no need to address the specific contents of that file at this time.

The issue of entitlement to a rating in excess of 30 percent for PTSD for the period prior to April 26, 2010, and in excess of 50 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides used in support of the United States and allied military operations in the Republic of Vietnam during his service from July 26, 1970 to July 26, 1971.

2.  A lung disorder, to include COPD, is not shown to be causally or etiologically related to any disease, injury, or incident in service, or to the Veteran's exposure to herbicides.


CONCLUSION OF LAW

A lung disorder, to include COPD, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2008 letter, sent prior to the initial April 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.    The Veteran has not reported, and neither does the evidence of record show, that he was in receipt of Social Security Administration (SSA) disability benefits for the claimed disorder.  Absent any evidence showing that the Veteran was in receipt of said benefits for the claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, there is no credible evidence which establishes that the Veteran suffered an event, injury or disease in service and indicates that the claimed disability or symptoms may be associated therewith.  In this regard, in his November 2008 claim and statements dated September 2009 and August 2010, the Veteran attributed his claimed lung disorder to Agent Orange exposure.  The Board acknowledges that the Veteran is presumed to have been exposed to herbicides during his active service in the Republic of Vietnam from July 26, 1970 to July 26, 1971.  38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran is not competent to render an etiological opinion on the complex medical issue of the effect of herbicide exposure on lung disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Because the Veteran's conclusory generalized lay statements are unsubstantiated by medical evidence, and because there is no evidence showing that he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, the Board finds that the Veteran's generalized lay statements are insufficient to warrant a medical examination.  Waters, supra; see also 38 C.F.R. § 3.159(a).

Alternatively, the Veteran asserted in his December 2008 VA Form 21-4142 that his July 1991 VA "Doctor stated [that his] lung looked like acid was dropped on it, but did not put [that information] in [the] records....In 1991 doctors would not talk about Agent Orange or any herbicides."  Similarly, in a February 2009 letter, the Veteran asserted that "According to the doctors [,] smoking did not cause [the lung disorder] or any wear on my lung.  The doctor stated off the record that it looked like three drops of acid had been dropped on my lung.  I don't know the dates or time of exposure but I believe it is some form of chemical from Vietnam."  The Board acknowledges that the Veteran is competent to observe that his treating doctor(s) made those statements "off the record."  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board finds that the credibility of the Veteran's statements is outweighed by the evidence of record to the contrary.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Specifically, in January 2009, a VA clinician recorded the Veteran's own reported history of smoking 1 to 2 packs per day (PPD) for 45 years, exposure to chemical fumes while in Vietnam for 2 years, and treatment in 1991.  In April 2009, another VA clinician recorded that the Veteran was "upset that [his] PCP [primary care physician] won't put any pertinent information into his notes about his lung condition to help with ratings/service connection."  In response, in May 2009, the treating VA clinician referenced the Veteran's history of smoking 1-2 PPD for 45 years and wrote that he "do[es] not see where [the Veteran's small airway disease] could be considered 'service related.'"  No documentation of a clinician's opinion linking the Veteran's lung disorder to acid being dropped on his lung is of record.

Lastly, the Board acknowledges that the Veteran complained of having a cold in May 1971 and February 1972, and, in both instances, clinicians diagnosed him with an upper respiratory infection (URI).  However, in Reports of Medical History dated May 1971 and February 1972, the Veteran checked boxes indicating that he did not have, and had never had, shortness of breath, pain or pressure in his chest, or a chronic cough.  Moreover, in a Report of Medical Examination dated February 1972, a clinician found that the Veteran's lungs and chest were normal.  Furthermore, no documentation of a clinician's opinion linking the Veteran's current lung disorder to his two isolated and resolved URIs in 1971 and 1972 is of record, and neither has the Veteran alleged any such link.  Therefore, the Board finds that no VA examination for the claimed disorder is required.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served between January 9, 1962, and May 7, 1975, in the Republic of Vietnam, and manifests certain diseases to a degree of 10 percent or more at any time after service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's claimed lung disorder, to include COPD, is not among the diseases which are subject to that presumption.  The Veteran has not alleged, and the evidence does not show, that his lung disorder is a respiratory cancer.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, the Veteran contends in his November 2008 claim and statements dated September 2009 and August 2010 that his claimed lung disorder was caused by Agent Orange exposure.  Alternatively, the Veteran contends in December 2008 and February 2009 documents that his doctors attributed his lung disorder to acid having been dropped on his lung, which the Veteran believes came from a chemical to which he was exposed during his service in Vietnam.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of COPD or any other chronic lung disorder.  In February 1969, the Veteran complained of having a cold, and the clinician diagnosed him with a viral URI.  In May 1971, the Veteran again complained of having a cold, and the clinician diagnosed him with a URI.  In Reports of Medical History dated May 1971 and February 1972, the Veteran checked boxes indicating that he did not have, and had never had, shortness of breath, pain or pressure in his chest, or a chronic cough.  In a Report of Medical Examination dated February 1972, a clinician found that the Veteran's lungs and chest were normal.

After service, in July 1991, the Veteran underwent surgery-specifically, an axillary thoracotomy, pleural stripping, and bullae resection-to treat his spontaneous pneumothorax (collapsed lung) with apical blebs.

In August 1994, the Veteran sought VA treatment for shortness of breath (SOB) and occasional dizzy spells.  A VA physician took an x-ray of the Veteran's lungs and diagnosed the Veteran with COPD without evidence of active infiltrate.

In September 2008, a VA radiologist found some scarring in the Veteran's lung apieces and right upper lobe, and a small 5 millimeter (mm) pleural-based nodule in the posterior right upper lobe.

As described above, a VA clinician in January 2009 recorded the Veteran's own reported history of smoking 1 to 2 PPD for 45 years, exposure to chemical fumes while in Vietnam for 2 years, and treatment in 1991.  In April 2009, another VA clinician recorded that the Veteran was "upset that [his] PCP [primary care physician] won't put any pertinent information into his notes about his lung condition to help with ratings/service connection."  In response, in May 2009, the treating clinician referenced the Veteran's history of smoking 1-2 PPD for 45 years and wrote that he "do[es] not see where [the Veteran's small airway disease] could be considered 'service related.'"

In June 2009, a VA physician diagnosed the Veteran with COPD changes and old granulomatous disease, with no focal lung infiltrate.  Later in June 2009, another VA physician administered a pulmonary function test (PFT) and found that the Veteran had some obstructive disease involving the small airways; he diagnosed the Veteran with "the most early onset of COPD."

In July 2009, the Veteran told a VA clinician that he had been exposed to Agent Orange, and that dust was found in his lungs.  In October 2009, the Veteran reported having chronic, intermittent shortness of breath.  In September 2010, the Veteran reported having shortness of breath and chest pain; the VA physician diagnosed the Veteran with chest pain.

After careful consideration of the above evidence, the Board finds that the Veteran is not entitled to service connection for COPD on a direct basis.  As noted above, the VA clinician who examined the Veteran in May 2009 expressly opined that his COPD symptoms were unrelated to his period of service.  The Board considers that VA clinician's opinion to be probative.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to such opinions are within the province of the Board as adjudicator).  Indeed, that clinician based his findings on a thorough examination of the Veteran and a review of his relevant medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  That clinician also reviewed the reports rendered by his VA colleagues, noting the Veteran's purported active duty exposure to toxic chemical fumes and his assertions of direct in-service incurrence of lung problems.  

In light of the foregoing, the Board finds that the May 2009 clinician's opinion was predicated on a detailed and thorough understanding of the pertinent evidence of record.  Moreover, while mindful that the opinion was not supported by a detailed rationale or based on a review of the entire record, the Board nevertheless finds that it is entitled to greater probative weight than any of the evidence presented in support of the Veteran's claim.  Such evidence is limited to the Veteran's own written and transcribed statements regarding the etiology of his COPD.  Although the Board has duly considered these statements, it nonetheless finds that the Veteran is not competent to render an etiological opinion on the complex medical issue of the effect of herbicide exposure on lung disorders.  Woehlaert, supra.  Indeed, while he is competent to recount an in-service and post-service history of breathing problems, he has not demonstrated the requisite expertise to relate his currently diagnosed lung disorder to his active service.  But see Layno v. Brown, 6 Vet. App. 465 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, his statements linking his lung disorders to herbicide exposure are insufficient to substantiate his claim for service connection.  

The Board further finds that the credibility of the Veteran's December 2008 and February 2009 assertions that his physicians have related his lung disorder(s) to drops of acid on his lung, which he contends came from a chemical in Vietnam, are outweighed by the more probative evidence of record to the contrary.  Madden, supra; Smith, supra; Wood, supra; see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the aforementioned January 2009, April 2009, and May 2009 VA treatment records include the Veteran's report to his treating VA clinician of exposure to chemical fumes in Vietnam; his dissatisfaction with the VA clinician's refusal to put information into his notes which would help with his claim for service connection for a lung condition; and the VA clinician's notation that the Veteran smoked for 45 years, and that he could not see how the Veteran's small airway disease could be considered service-related.

Therefore, the Board finds that the weight of the credible evidence is against a finding that any lung disorder, to include COPD, is the result of a disease or injury in service.  Thus, service connection is not warranted for the Veteran's claimed lung disorder, to include COPD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disorder, to include COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for a lung disorder, to include COPD, is denied.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's psychiatric claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for entitlement to an initial rating in excess of 30 percent for psychiatric disability for the period prior to April 26, 2010, and in excess of 50 percent thereafter, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of that disability.  In this regard, the Board observes that the Veteran was last examined by VA in July 2010, and his most recent VA treatment records are dated September 2010.  As the Veteran was most recently examined by VA two years ago and the most recent treatment records are dated nearly 23 months ago, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of such disability.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD since September 2010.  Thereafter, any identified records, to include those from the Mountain Home, Tennessee VA Medical Center dated from September 2010 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his PTSD since September 2010.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Mountain Home, Tennessee VA Medical Center.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of any currently diagnosed psychiatric disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in July 2010 and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should also describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  38 C.F.R. § 4.10.  


3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


